Plaintiff in error was convicted in the county court of Ellis county at the July, 1910, term, on a charge of selling intoxicating liquor, and on the 12th day of August was sentenced by the court to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. On this date the court granted 45 days in which to make and serve case-made, but did not fix time for filing petition in error and case-made in this court. On the 24th day of September, thereafter, an additional order was made extending the time 30 days in which to make and serve case-made, but no extension of time was granted within which to file the appeal in this court. On the 5th day of December, 1910, the appeal was filed in this court, nearly 30 days after the time within which the law provides it should have been filed. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not taken within the time allowed by law. The motion is well taken and is sustained, and the appeal accordingly dismissed. *Page 689